
	

113 HR 4241 IH: Act to Ban Zohydro
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4241
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Mr. Lynch (for himself, Mr. Rogers of Kentucky, Mr. Grimm, Ms. DeLauro, Mr. Keating, Mr. Wolf, Mr. Fitzpatrick, Mr. Michaud, Ms. Shea-Porter, Mr. Kennedy, Mr. Tonko, Mr. Higgins, and Ms. Clark of Massachusetts) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To withdraw approval for the drug Zohydro ER and prohibit the Food and Drug Administration from
			 approving such drug unless it is reformulated to prevent abuse.
	
	
		1.Short titleThis Act may be cited as the Act to Ban Zohydro.
		2.FindingsCongress finds as follows:
			(1)The drug Zohydro ER is a high-dose hydrocone-only opioid narcotic painkiller listed in schedule II
			 of section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)).
			(2)The Food and Drug Administration Analgesic Drug Products Advisory Committee report cited available
			 dosages of Zohydro ER that, according to health care and substance abuse
			 professionals, have up to 10 times more hydrocodone than any hydrocodone
			 painkiller currently on the market.
			(3)Zohydro ER is manufactured without an abuse deterrent formulation.
			(4)Zohydro’s time-released effect, an important element of its pharmaceutical use, is easily negated
			 by abusers to achieve a heroin-like effect.
			(5)The Analgesic Drug Products Advisory Committee concluded that, if approved and marketed, Zohydro ER
			 will be abused, possibly at a rate greater than that of currently
			 available hydrocodone combination products.
			(6)The Anesthetic and Analgesic Drug Products Advisory Committee voted 11 to 2 against approval of
			 Zohydro ER, citing the high possibility for addiction.
			(7)The Food and Drug Administration approved Zohydro ER without an abuse deterrent formulation despite
			 the fact that the Anesthetic and Analgesic Drug Products Advisory
			 Committee voted 11 to 2 against doing so.
			(8)The Food and Drug Administration has acknowledged that the widespread abuse of opioid drugs across
			 the country has reached epidemic proportions in some parts of the country.
			(9)According to the Centers for Disease Control and Prevention, deaths connected to prescription
			 opioids have more than quadrupled in the United States, from 4,030 deaths
			 involving the painkillers in 1999 to 16,651 deaths in 2010.
			(10)The Centers for Disease Control and Prevention has identified reducing deaths attributable to
			 prescription painkiller abuse and overdose as a top health priority for
			 2014.
			(11)Attorneys General from 28 States have asked the Food and Drug Administration to reconsider its
			 approval of Zohydro ER.
			(12)Health care professionals, addiction treatment providers, and community-based drug and alcohol
			 prevention programs are groups opposed to the approval of Zohydro ER.
			(13)The burdens of Zohydro ER to the public health outweigh its potential therapeutic benefits. Given
			 that alternative pain medicines and methods are widely available, approval
			 of Zohydro ER should be withdrawn until such time that there is available
			 a Food and Drug Administration-approved abuse deterrent formulation.
			3.Withdrawal of approval of drug Zohydro ER
			(a)Withdrawal of approvalEffective beginning on the day that is 45 days after the date of enactment of this Act, approval of
			 the application with respect to pure hydrocodone bitartrate
			 extended-release capsules (marketed as the drug Zohydro ER) under section
			 505(c) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(c)) is
			 deemed to have been withdrawn under section 505(e) of such Act (21 U.S.C.
			 355(e)).
			(b)No approval of any formulation that is not abuse deterrentThe Commissioner of Food and Drugs shall not approve any application under section 505 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) for pure hydrocodone
			 bitartrate extended-release capsules unless such drug is formulated to
			 prevent abuse.
			
